CROSS, Judge.
Appellant-plaintiff, International Beauty Corporation, a Florida corporation, appeals an order dismissing its complaint with prejudice pursuant to Florida Statute § 608.35 (1969), F.S.A., for appellant-corporation’s failure to pay the capital stock taxes required by Florida Statutes §§ 608.32 and 608.33 (1969), F.S.A. We reverse.
Appellant-plaintiff, International Beauty Corporation (International), instituted suit against Ted David (David) in December 1965. When the cause was finally set for trial in April 1971, David served a motion to dismiss pursuant to Florida Statute § 608.35 (1969), F.S.A., for appellant-corporation’s failure to pay the capital stock tax. The trial court granted International thirty days within which to pay the taxes due, and upon the corporation’s failure to do so, its complaint was dismissed by order entered July 7, 1971. This appeal followed.
We note, sua sponte, that at the time the order of dismissal was entered, Florida Statute § 608.35, F.S.A., providing for dismissal of actions for failure to pay the capital stock tax had been repealed by Florida Laws 1971, ch. 71-359, § 15, effective June 30, 1971. Florida Statute § 608.-35, F.S.A., was, however, re-enacted as amended in December 1971 by Florida Laws 1971, ch. 71-979, § 4, and amended by Florida Laws 1972, ch. 72-218, § 4.1 Thus the dismissal of the complaint was error as the statute upon which the dismissal was predicated had been repealed prior to entry of judgment.
Accordingly, the judgment of the trial court is reversed, the complaint is reinstated, and the cause remanded for further pro*651ceedings consistent with the views expressed herein.
Reversed and remanded.
REED, C. J., concurs.
OWEN, J., dissents without opinion.

. F.S. § 608.35 (Supp.1972), F.S.A. Penalty for failure to file report and pay tax. — Any corporation or other entity required by law to pay a tax on its net income, failing to file the annual report with the department of state and pay the mvrmal report filing fee as required in § 608.332, by March 1 of each year, shall not be permitted to maintain or defend any action in any court of this state until such reports are filed and all taxes due under part I of this chapter are paid. [Emphasis added.]